TORRUELLA, Circuit Judge
(dissenting).
Because I cannot agree that Lt. McCarthy’s second statement was objected to in a timely fashion, or that any error thus allowed is plain error within the meaning of Rule 52(b) of the Federal Rules of Criminal Procedure, I am compelled to dissent. I also must differ with the manner in which the same factual circumstances are applied to two sets of defendants with different results.
The critical incident was as follows:
“PROSECUTOR: After you finished with the arrest of the Defendants, what did you do with them?
WITNESS: We began preparation to get the boat secured and transported the Defendants to get back on the way and patrol some more. And the reaction of the prisoners, knew they were under arrest.
As soon as they came back up on deck, I indicated to them, I have them under arrest and the first thing he [Elkins] asks for was his high blood pressure pills. What is the name of the stuff they take, I was surprised at that.
COURT: What are your — approach the bench. (Conference at bench.)
DEFENSE COUNSEL: Your Honor we object to that, he being a Lieutenant.
COURT: What specifically do you have objection to?
DEFENSE COUNSEL: He said this was a surprise to him. He stated there was no surprise to the Master, being arrested.
COURT: That you—
DEFENSE COUNSEL: He implied consistently that they knew.
COURT: Well, I overrule your objection.
DEFENSE COUNSEL: That is a typical statement of opinion, he already told you that he found marijuana.
COURT: That is his impression. I think he can testify on his impression, that it was, he thought he was surprised, and he admitted that. Continue.
(In open Court, before the Jury.)
WITNESS: (continuing) I placed them under arrest. It did not seem to phase them or give them any surprise. They were concerned about the things that they would take back to the ESCAPE with them____” (Emphasis supplied).
It is clear from this record that we are dealing with two separate “surprise” incidents. As to the first one, we are concerned with Lt. McCarthy’s surprise, not the defendants’. It was to this statement that defendants’ counsel objected. Thereafter, Lt. McCarthy continued testifying and it was then that he made the “impermissible” comment to the effect that placing them under arrest “did not seem to phase them or give them any surprise.” No objection was made by counsel to that statement. We could engage in all sorts of speculation as to why this was not done but it would not change the record.
To this we should add several important circumstances surrounding this testimony. This “suprise” statement is rather innocuous, particularly when considered in the context of the rest of Lt. McCarthy’s statement to the effect that “[t]hey were concerned about the things they would take back to the ESCAPE with them.” Lt. McCarthy’s statement was made during a narrative description of the events, following the arrest of the defendants, and was not elaborated upon nor elicited by the prosecution. Thus, standing alone,- it can hardly be labeled a flagrant attack on defendants’ Miranda rights, especially in view of the court’s repeated instructions to the jury that the silence of a defendant in custody was not to be considered evidence of guilt. Under similar circumstances, even with timely objections by counsel, other courts have found Doyle violations to be harmless beyond a reasonable doubt. See, e.g., United States v. Espinosa-Cerpa, 630 F.2d 328, 334-35 (5th Cir.1980); United *543States v. Whitaker, 592 F.2d 826, 830-31 (5th Cir.), cert. denied, 444 U.S. 950, 100 S.Ct. 422, 62 L.Ed.2d 320 (1979); Booton v. Hanauer, 541 F.2d 296, 299 (1st Cir.1976); United States v. Caro, 637 F.2d 869 (2d Cir.1981).
Considering the record reproduced above, the majority’s statement to the effect that “the [trial] court’s refusal to strike the lieutenant’s testimony regarding lack of surprise was error,” is, with all due respect, inaccurate. As pointed out above, that statement is only applicable to the testimony relating to Lt. McCarthy’s surprise. It is precisely because no objection was made to the second “surprise” incident that the trial court was not given the opportunity to correct any error that may have occurred. Thus, counsel’s failure to object, apart from failing to preserve the error on appeal, also prevented the trial court from taking appropriate corrective action.
Even more disturbing is the majority’s finding of harmless error with respect to Elkins, the master of the BLUE LIGHT, alongside the conclusion that such is not the case as to Fuentes, the engineer, and Calhoun and Monrabal, the two “hands.” As to Elkins, the majority concludes that the evidence is very strong, but as to Fuentes, Calhoun, and Monrabal it is found that “the evidence with respect to the culpable knowledge of these defendants was not overwhelming.” The logic behind this difference in results escapes me. To begin with, in a small, forty-six foot boat, at sea for several days, the distinction between master and crew tends to be somewhat blurred. The presence of huge fuel tanks (half the length of the vessel), the presence of fresh welds on these tanks, the evidence of recent construction, and the large stocks of food, which the majority finds “all pointed to the guilty knowledge of the master,” could hardly have remained unobserved by the rest of the crew. As is correctly stated by the majority, “it challenges credibility to believe that the owner of the M/V BLUE LIGHT would entrust his or her boat loaded with $3,200,000 of marihuana to a master who was oblivious to the value and nature of the cargo.” Credibility is equally strained, however, when one is asked to believe that, under the present circumstances, an owner would entrust such knowledge only to the master. If the jury below refused to believe such a story, I see no reason why we should give it any more credence. This court has in the past looked upon such claims with skepticism. See United States v. Smith, 680 F.2d 255 (1st Cir.1982), cert. denied, 459 U.S. 1110, 103 S.Ct. 738, 74 L.Ed.2d 960 (1983). I agree that any error brought about by counsel’s failure to object was harmless beyond a reasonable doubt as to Elkins, but this is equally applicable to the other defendants.